NUMBER 13-18-00026-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


RAUL ALCALA AND
YAZMIN ALCALA,                                                                            Appellants,

                                                    v.

REPUBLIC LLOYDS,                                                                             Appellee.


                       On appeal from the 445th District Court
                            of Cameron County, Texas.



                                               ORDER
    Before Chief Justice Valdez and Justices Longoria and Hinojosa 1
                           Order Per Curiam

        The Supreme Court of Texas has accepted a petition for review in each of the

following appeals: Barbara Technologies Corp. v. State Farm Lloyds, No. XX-XXXXXXX-


       1 The Honorable Rogelio Valdez, former Chief Justice of this Court, did not participate in this order

because his term of office expired on December 31, 2018.
CV, 2017 WL 1423714 (Tex. App.—San Antonio Apr. 19, 2017, pet. granted) and Ortiz v.

State Farm Lloyds, No. 04-17-00252-CV, 2017 WL 5162315 (Tex. App.— San Antonio

Nov. 8, 2017, pet. granted). The Court believes that the issues in the instant appeal are

sufficiently similar to those in Barbara Technologies and Ortiz that judicial economy

dictates that we should abate the instant appeal pending the supreme court’s disposition

of the two cases. The parties are assured that upon reinstatement they will be afforded

an opportunity to brief what impact, if any, these two cases have on the instant appeal.

Accordingly, the instant appeal is ABATED pending further order.

      IT IS SO ORDERED.
                                                             PER CURIAM


Delivered and filed the
29th day of January, 2019.




                                           2